                       IN THE UNITED STATES DITRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 STACY ARNOLD,

                           Plaintiff,

 v.
                                                         Case No. 5:19-CV-06137-BP
 CITY OF ST. JOSEPH, ST. JOSEPH
 PUBLIC LIBRARY, OFFICER REBECCA
 HAILEY in her personal and professional
 capacity) and ROGER CLARY,

                         Defendants.


            DEFENDANTS CITY OF ST. JOSEPH AND REBECCA HAILEY’S
                  ANSWER AND AFFIRMATIVE DEFENSES TO
                  PLAINTIFF’S FIRST AMENDED COMPLAINT

       COME NOW Defendants City of St. Joseph and Rebecca Hailey (hereinafter the

“Answering Defendants,” by counsel and for their answer and affirmative defenses to Plaintiff’s

First Amended Complaint, state and allege as follows:

                                 PRELIMINARY STATEMENT

       Answering Defendants state Plaintiff’s Preliminary Statement is an argumentative legal

conclusion to which no response is required. However, to the extent it is intended to allege a claim

against Defendants, it is denied.

       1.      Answering Defendants deny ¶ 1 of Plaintiff’s First Amended Complaint.

                                 JURISDICTION AND VENUE


       2.      Answering ¶¶ 2, 3, 4 and 5 of Plaintiff’s First Amended Complaint, Answering

Defendants state the allegations and averments made and contained therein purport to state legal

conclusions to which no response is required. However, to the extent the allegations and averments



                                                 1
made and contained therein may be construed to allege a claim against Answering Defendants, the

same are denied.

       3.      Answering Defendants deny ¶ 6 of Plaintiff’s First Amended Complaint.

Specifically, a pro se Plaintiff cannot recover attorneys’ fees under 42 U.S.C. § 1988. See Kay v.

Ehrler, 499 U.S. 432, 437-8 (1991).

                                           PARTIES

       4.      Answering ¶ 7 of Plaintiff’s First Amended Complaint, Answering Defendants are

without sufficient knowledge or information to admit or deny the allegations and averments made

and contained therein, and therefore the same are denied.

       5.      Answering Defendants admit ¶¶ 8 and 9 of Plaintiff’s First Amended Complaint.

Answering further, Answering Defendants deny the Library is owned and operated by the City of

St. Joseph.

       6.      Answering ¶ 10 of Plaintiff’s First Amended Complaint, Answering Defendants

admit only that Rebecca Hailey is a St. Joseph Police Officer. All remaining allegations and

averments are denied.

       7.      Answering Defendants deny ¶ 11 of Plaintiff’s First Amended Complaint.

                                   STATEMENT OF FACT

       8.      Answering Defendants deny ¶ 12 of Plaintiff’s First Amended Complaint.

       9.      Answering ¶¶ 13, 14, 15, 16, 17, 18, 19 and 20 of Plaintiff’s First Amended

Complaint, Answering Defendants are without sufficient knowledge or information to admit or

deny the allegations and averments made and contained therein, and therefore the same are denied.




                                                2
       10.     Answering ¶ 21 of Plaintiff’s First Amended Complaint, Answering Defendants

admit only that Roger Clary called the St. Joseph Police Department. All remaining allegations

and averments are denied.

       11.     Answering ¶ 22 of Plaintiff’s First Amended Complaint, Answering Defendants

are without sufficient knowledge or information to admit or deny the allegations and averments

made and contained therein, and therefore the same are denied.

       12.     Answering ¶ 23 of Plaintiff’s First Amended Complaint, Answering Defendants

admit only that the call for service report speaks for itself. All remaining allegations and averments

are denied.

       13.     Answering ¶ 24 of Plaintiff’s First Amended Complaint, Answering Defendants

are without sufficient knowledge or information to admit or deny the allegations and averments

made and contained therein, and therefore the same are denied.

       14.     Answering ¶ 25 of Plaintiff’s First Amended Complaint, Answering Defendants

admit only that the call for service report speaks for itself. All remaining allegations and averments

are denied.

       15.     Answering Defendants deny ¶¶ 26, 27, 28 and 29 of Plaintiff’s First Amended

Complaint.

       16.     Answering ¶ 30 of Plaintiff’s First Amended Complaint, Answering Defendants

admit Plaintiff did not physically resist arrest and excessive force was not used; only objectively

reasonable, minimal force was used.

       17.     Answering Defendants deny ¶¶ 31, 32 and 33 (including all subparts) of Plaintiff’s

First Amended Complaint.




                                                  3
          18.   Answering ¶ 34 of Plaintiff’s First Amended Complaint, Answering Defendants

admit only that Plaintiff was charged and that the Ordinance 20.51 speaks for itself. All remaining

allegations and averments are denied.

          19.   Answering ¶ 35 of Plaintiff’s First Amended Complaint, Answering Defendants

admit only that the police report speaks for itself. All remaining allegations and averments are

denied.

          20.   Answering Defendants admit ¶ 36 of Plaintiff’s First Amended Complaint.

          21.   Answering ¶ 37 (including all subparagraphs) of Plaintiff’s First Amended

Complaint, Answering Defendants are without sufficient knowledge or information to admit or

deny the allegations and averments made and contained therein, and therefore the same are denied.

          22.   Answering Defendants deny ¶¶ 38 of Plaintiff’s First Amended Complaint.

          23.   Answering ¶ 39 of Plaintiff’s First Amended Complaint, Answering Defendants

admit only that the policy, which is not alleged to be of these Answering Defendants, speaks for

itself. All remaining allegations and averments are denied.

          24.   Answering ¶ 40 of Plaintiff’s First Amended Complaint, Answering Defendants

are without sufficient knowledge or information to admit or deny the allegations and averments

made and contained therein, and therefore the same are denied.

          25.   Answering Defendants deny ¶ 41 of Plaintiff’s First Amended Complaint.

          26.   Answering ¶ 42 of Plaintiff’s First Amended Complaint, Answering Defendants

state the allegations and averments made and contained therein are argumentative and purport to

state and misstate legal conclusions to which no response is required. However, to the extent the

allegations and averments made and contained therein may be construed to allege a claim against

the Answering Defendants, the same are denied.



                                                4
        27.     Answering Defendants deny ¶¶ 43, 44, 45, 46, 47, 48, 49, 50, 51 and 52 of

Plaintiff’s First Amended Complaint.

                               FIRST CAUSE OF ACTION
        VIOLATION OF THE FIRST AMENDMENT OF THE UNITED STATES
      CONSTITUTION FREEDOM OF SPEECH-CONSTITUTIONAL QUESTION
  (against Defendants City of St Joseph, Defendant Officer Rebecca Hailey in her Official
                         Capacity and St. Joseph Public Library)
        28.     Answering ¶ 53 of Plaintiff’s First Amended Complaint, Answering Defendants

incorporate by reference their responses to ¶¶ 1-52 of Plaintiff’s First Amended Complaint as if

fully set forth herein.

        29.     Answering Defendants deny ¶¶ 54 (including footnote), 55, 56, 57, 58, 59, 60, 61

and 62 of Plaintiff’s First Amended Complaint.

        30.     Answering Defendants deny Plaintiff is entitled to any judgment or other relief

against them herein.

        31.     Answering Plaintiff’s WHEREFORE clause, Defendants deny each and every

allegation and averment made and contained in FIRST CAUSE OF ACTION of Plaintiff’s First

Amended Complaint not specifically admitted or otherwise addressed herein.

        32.     Answering Defendants incorporate by reference as if fully set forth herein, each

and every affirmative defense set forth below.

                           SECOND CAUSE OF ACTION
                     VIOLATION OF THE FIRST AMENDMENT
                     OF THE UNITED STATES CONSTITUTION
                              FREEDOM OF SPEECH-
               VIOLATION OF A CLEARLY ESTABLISHED RIGHT
(against Defendants Roger Clary, Officer Rebecca Hailey—in her personal capacity—and
                                  City of St. Joseph
        33.     Answering ¶ 63 of Plaintiff’s First Amended Complaint, Answering Defendants

incorporate by reference their responses to ¶¶ 1-62 of Plaintiff’s First Amended Complaint as if

fully set forth herein.

                                                 5
        34.      Answering Defendants deny ¶¶ 64, 65, 66 (including denying Roger Clary is a Law

Enforcement Officer or employee of the City), 67 (including denying Roger Clary is a Law

Enforcement Officer or employee of the City) and 68 of Plaintiff’s First Amended Complaint.

        35.      Answering ¶ 69 of Plaintiff’s First Amended Complaint, Answering Defendants

admit that the call for service references “the library.” All remaining allegations and averments

are denied.

        36.      Answering Defendants deny ¶¶ 70, 71 (including denying Roger Clary is a Law

Enforcement Officer or employee of the City), 72 and 73 of Plaintiff’s First Amended Complaint.

        37.      Answering Plaintiff’s WHEREFORE clause, Answering Defendants deny Plaintiff

is entitled to any judgment or other relief against them herein.

        38.      Answering Defendants deny each and every allegation and averment made and

contained in SECOND CAUSE OF ACTION of Plaintiff’s First Amended Complaint not

specifically admitted or otherwise addressed herein.

        39.      Answering Defendants incorporate by reference as if fully set forth herein, each

and every affirmative defense set forth below.

                                 THIRD CAUSE OF ACTION
                               VIOLATION OF DUE PROCESS
                               FABRICATION OF EVIDENCE
              (against Defendant Officer Rebecca Hailey -in her individual capacity)
        40.      Answering ¶ 74 of Plaintiff’s First Amended Complaint, Answering Defendants

incorporate by reference their responses to ¶¶ 1-73 of Plaintiff’s First Amended Complaint as if

fully set forth herein.

        41.      Answering Defendants deny ¶¶ 75, 76, 77, 78, 79 and 80 of Plaintiff’s First

Amended Complaint.




                                                 6
        42.     Answering Plaintiff’s WHEREFORE clause Answering Defendants deny Plaintiff

is entitled to any judgment or other relief against them herein.

        43.     Answering Defendants deny each and every allegation and averment made and

contained in THIRD CAUSE OF ACTION of Plaintiff’s First Amended Complaint not specifically

admitted or otherwise addressed herein.

        44.     Answering Defendants incorporate by reference as if fully set forth herein, each

and every affirmative defense set forth below.

                            FOURTH CAUSE OF ACTION
                       CONSPIRACY TO DEPRIVE PLAINTIFF
                         OF HER CONSTITUTIONAL RIGHTS
(against Defendants St Joseph Pubic Library, Roger Clary and Officer Rebecca Hailey—in
                                her individual capacity)
        45.     Answering ¶ 81 of Plaintiff’s First Amended Complaint, Answering Defendants

incorporate by reference their responses to ¶¶ 1-80 of Plaintiff’s First Amended Complaint as if

fully set forth herein.

        46.     Answering Defendants deny ¶¶ 82, 83, 84, 85 (including all subparagraphs), 86, 87,

88, 89, 90, 91, 92 and 93 of Plaintiff’s First Amended Complaint.

        47.     Answering Plaintiff’s WHEREFORE clause, Answering Defendants deny Plaintiff

is entitled to any judgment or other relief against them herein.

        48.     Answering Defendants deny each and every allegation and averment made and

contained in FOURTH CAUSE OF ACTION of Plaintiff’s First Amended Complaint not

specifically admitted or otherwise addressed herein.

        49.     Answering Defendants incorporate by reference as if fully set forth herein, each

and every affirmative defense set forth below.




                                                 7
                                 FIFTH CAUSE OF ACTION
                 VIOLATION OF THE FIRST AMENDMENT-RETALIATION
              (against Defendant Officer Rebecca Hailey-in her individual capacity)
        50.      Answering ¶ 94 of Plaintiff’s First Amended Complaint, Answering Defendants

incorporate by reference their responses to ¶¶ 1-93 of Plaintiff’s First Amended Complaint as if

fully set forth herein.

        51.      Answering Defendants deny ¶¶ 95, 96, 97, 98 (including all subparagraphs), 99,

100, 101, 102, 103 and 104 of Plaintiff’s First Amended Complaint.

        52.      Answering Plaintiff’s WHEREFORE clause, Answering Defendants deny Plaintiff

is entitled to any judgment or other relief against them herein.

        53.      Answering Defendants deny each and every allegation and averment made and

contained in FIFTH CAUSE OF ACTION of Plaintiff’s First Amended Complaint not specifically

admitted or otherwise addressed herein.

        54.      Answering Defendants incorporate by reference as if fully set forth herein, each

and every affirmative defense set forth below.

                                     PRAYER FOR RELIEF

        55.      Answering the Prayer for Relief of Plaintiff’s First Amended Complaint,

Answering Defendants deny ¶¶ A, B, C, D, E, F, G, H and I of Plaintiff’s First Amended

Complaint.

                                  AFFIRMATIVE DEFENSES

        56.      In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state Plaintiff’s First Amended Complaint fails to state facts

sufficient to constitute a cause of action and fails to state a claim upon which relief can be granted

such that the same should be dismissed at Plaintiff’s costs.



                                                  8
       57.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state that any of Plaintiff’s constitutional claims against them

based upon the doctrine of respondeat superior or vicarious liability fail to state a claim upon

which relief can be granted and should be dismissed at Plaintiff’s costs.

       58.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state to the extent Plaintiff’s First Amended Complaint attempts

to state any cause of action under Missouri State law, Answering Defendants are protected from

liability by virtue of Missouri’s sovereign immunity statute, §537.600, et seq., R.S.Mo., official

immunity and/or the public duty doctrine.

       59.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants specifically deny Plaintiff’s claims are actionable inasmuch as

there is no evidence or allegation that the alleged governmental conduct was the result of deliberate

indifference by any Defendant.

       60.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state, at all times relevant hereto, they were acting under legal

authority and in good faith and as such, Plaintiff’s claims herein are barred.

       61.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants, specifically denying Plaintiff’s rights were violated, state

Plaintiff’s claims herein are barred and should therefore be denied and/or dismissed under the

doctrines of waiver, res judicata, collateral estoppel, issue preclusion and/or claim preclusion.

       62.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state, specifically denying the conduct as alleged or characterized




                                                 9
in the Complaint occurred, any such conduct as alleged is not reflective of an official policy or

custom of Answering Defendants.

       63.     In further answer to Plaintiff’s First Amended Complaint and by way of

Affirmative Defense, Defendants, without admitting and specifically denying Plaintiff’s

Constitutional Rights were violated, state Plaintiff’s damages, if any, and any and all such damages

being steadfastly denied, were caused by Plaintiff’s own acts and conduct, including, but not

limited to, violating the Laws of Missouri, the ordinances of the City of St. Joseph, refusing to

follow the lawful commands of the law enforcement personnel and trespassing.

       64.     In further answer to Plaintiff’s Fist Amended Complaint and by way of Affirmative

Defense, Answering Defendants state in regard to Plaintiff’s allegations of conspiracy, Plaintiff

failed to allege or present sufficient facts establishing by clear and convincing evidence of a

meeting of the minds between defendants, to violate any right of Plaintiff, any such allegations

being steadfastly denied.

       65.     In further answer to Plaintiff’s First Amended Complaint and by way of

Affirmative Defense, Answering Defendants state they acted with objective reasonableness under

the circumstances then existing and Defendants’ conduct was justified and/or authorized and/or

permitted under both common law and Missouri statutory law.

       66.     In further answer to Plaintiff’s First Amended Complaint and by way of

Affirmative Defense, Defendants, specifically denying Plaintiff’s rights were violated, state

Plaintiff’s claims herein are barred and should therefore be denied and/or dismissed under the

doctrines of waiver, consent and/or self-defense.

       67.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state Plaintiff’s claims herein are barred, in whole or in part,



                                                10
because the alleged acts complained of herein were discretionary in nature and taken in good faith

by Answering Defendants and Defendants are protected from liability by the doctrines of qualified

immunity, official immunity, absolute legislative immunity and/or judicial immunity.

       68.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants specifically deny that Plaintiff’s rights were violated, and state

that all acts taken with regard to Plaintiff, if any, were legally justified and based upon actual

probable cause, arguable probable cause, and legal suspicion under statutory and common law,

were authorized by Missouri statute and federal law, were reasonable and necessary under the

circumstances therein existing, and reasonably related to legitimate law enforcement interests.

       69.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state they acted with objective reasonableness under the

circumstances then existing, and their conduct was justified and/or privileged.

       70.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state they are immune from liability by virtue of the Eleventh

Amendment of the United States Constitution.

       71.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, to the extent Plaintiffs attempt to seek punitive damages against Answering Defendants,

Answering Defendants state and allege that Plaintiff is not entitled to any punitive damage award

against her for any one or more of the following reasons:

               a.     The standards by which Answering Defendants’ conduct is to be determined

       as alleged by Plaintiff is vague and wholly arbitrary, and as such, deny due process in

       violation of the Fifth and Fourteenth Amendments of the United States Constitution;




                                                11
       b.       The standards for determining the amount and/or subsequent imposition of

punitive damages are vague, supply no notice to Answering Defendants of the potential

repercussions of their alleged conduct and are subject to the unbridled discretion of the fact

finder, thereby denying due process under the Fifth and Fourteenth Amendments of the

United States Constitution;

       c.       Plaintiff’s request for punitive damages is criminal in nature and the rights

given defendants in criminal proceedings under the Fifth, Sixth, Eighth and Fourteenth

Amendments of the United States Constitution are applicable;

       d.       Plaintiff’s request for punitive damages constitutes a request for and/or

imposition of excessive fines in violation of the Eighth Amendment of the United States

Constitution;

       e.       Plaintiff’s request for punitive damages constitutes cruel and unusual

punishment in violation of the Eighth Amendment of the United States Constitution;

       f.       Plaintiff’s request for punitive damages constitutes a denial of equal

protection of the law in violation of the Fifth and Fourteenth Amendments of the United

States Constitution in that Defendants’ wealth or net worth may be considered by a fact

finder in determining the award of damages in a punitive damages award;

       g.       Plaintiff’s request for punitive damages cannot protect Answering

Defendants against multiple punishments for the same alleged wrong, thereby denying due

process under the Fifth and Fourteenth Amendments of the United States Constitution;

       h.       An award of punitive damages would violate Answering Defendants’ due

process rights under the United States Constitution as well as be in violation of the United

States Supreme Court’s decision in Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S. 1 (1991);



                                         12
       i.      To the extent Answering Defendants are being sued in their representative

or official capacity, Plaintiffs are not entitled to any punitive damage award against them

because punitive damages may not be awarded against a governmental entity in a claim

under 42 U.S.C. § 1983 pursuant to the United States Supreme Court’s decision in City of

Newport v. Fact Concerts, Inc., 453 U.S. 247(1981).

       j.      To the extent Answering Defendants are being sued for tort claims under

State law, punitive damages against governmental entities are prohibited and/or barred by

§537.610 R.S.Mo.

       k.      An award of punitive damages would violate provisions of the Constitution

of the United States, including Article I, Section 8;

       l.      An award of punitive damages would violate provisions of the Constitution

of the United States, including Article I, Section 9;

       m.      An award of punitive damages would violate provisions of the Constitution,

including Article I, Section 10;

       n.      An award of punitive damages would violate provisions of the Constitution

of the United States, including Article III, Section 2;

       o.      An award of punitive damages would violate provisions of the 1945

Constitution of Missouri, including, but not limited to, Article I, Bill of Rights, Sections 2,

10, 13, 19, 21 and 22; and

       p.      Missouri Revised Statute Section 510.265(1) and the Missouri Approved

Jury Instructions relating to punitive damages are unconstitutional and deprive Answering

Defendants of Due Process of Law and Equal Protection of Law in that: (1) they fail to

contain adequate substantive, procedural and instructional safeguards, thereby permitting



                                          13
       juries to base punitive damages on impermissible evidence and upon acts, conduct and/or

       defects that do not and cannot form a constitutionally sound basis for the award of punitive

       damages; (2) the award of punitive damages is not tied to specifically proven items of

       damages; and, (3) the upper limit of recoverable punitive damages is the same regardless

       of the degree of culpability or the nature of the conduct, permitting and mandating the same

       award in cases not involving actual malice as can be awarded in the cases of the most

       egregious conduct. In the context of the holdings of the United States Supreme Court in

       Exxon Shipping Co. v. Baker, 554 U.S. 471 (U.S. 2008), the amount of any punitive damage

       award should be limited to an amount not exceeding the amount of compensatory damages

       (if any) awarded in this action. The unpredictability of high punitive awards is in tension

       with their punitive function because of the implication of unfairness that an eccentrically

       high punitive verdict carries.

       72.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state Plaintiff’s claimed damages should be denied or dismissed

based on a failure to mitigate her damages, if any, said damages being specifically denied.

       73.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants state Plaintiff’s First Amended Complaint should be denied or

dismissed, and Plaintiff’s claims are barred in whole or in part under the doctrine set forth by the

Supreme Court in Heck v. Humphrey, 512 U.S. 477, 486-487 (U.S. 1994).

       74.     In further answer to Plaintiff’s First Amended Complaint and by way of

Affirmative Defense, Answering Defendants state that any request by Plaintiff for joint and several

liability should be denied or otherwise dismissed until it is judicially determined any Defendant is




                                                14
fifty-one percent (51%) or more at fault for Plaintiff’s damages, all said damages being expressly

denied, under §537.067 R.S.Mo.

       75.     In further answer to Plaintiff’s First Amended Complaint and by way of

Affirmative Defense, Answering Defendants state they are entitled to a reduction or setoff for any

amount that has been paid or may be paid to Plaintiff in settlement by any co-Defendant, or other

person or entity pursuant to §537.060 R.S.Mo.

       76.     In further answer to Plaintiff’s First Amended Complaint and by way of affirmative

defense, Answering Defendants hereby incorporate, as if fully set forth herein, each and every

applicable affirmative defense raised by any other defendant to the extent the defenses are not

contrary to the defenses raised herein by Answering Defendants.

       77.     Answering Defendants reserve the right to assert and plead additional affirmative

defenses when facts supporting said affirmative defenses become known and available to them.

       WHEREFORE, Defendants St. Joseph, Missouri and Rebecca Hailey, having fully

answered Plaintiff’s First Amended Complaint and asserted their affirmative defenses thereto,

respectfully pray that Plaintiff takes naught by her Complaint and that the same be denied and/or

dismissed; judgment be entered in favor of Answering Defendants, and at Plaintiff’s costs; for

their attorney’s fees as prevailing parties, pursuant to 42 U.S.C. § 1988; and for any such other

relief as this honorable Court deems necessary and proper in the premises.

                                                     Respectfully submitted,

                                                     BATY OTTO CORONADO PC

                                                     /s/ Christopher L. Heigele
                                                     Steven F. Coronado           MBN 36392
                                                     Christopher L. Heigele       MBN 45733
                                                     4600 Madison Avenue, Suite 210
                                                     Kansas City, MO 64112
                                                     Telephone: (816) 531-7200

                                                15
                                                    Facsimile: (816) 531-7201
                                                    scoronado@batyotto.com
                                                    cheigele@batyotto.com
                                                    ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE
      I hereby certify that the above and foregoing was filed with the Court via ECF filing system
on December 30, 2019, with a copy going via electronic mail to:

 Stacy Arnold
 500 Westover Dr. #11589
 Sanford, NC 27330
 Stacy.kaye.arnold@gmail.com
 Plaintiff Pro Se


                                                  /s/ Christopher L. Heigele
                                                  Attorneys for Defendants




                                               16
